Citation Nr: 1812226	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for high blood pressure has been submitted.

2.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for a back condition has been submitted.

3.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for a nervous condition has been submitted.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and depression.

7.  Entitlement to service connection for a weight condition.

8.  Entitlement to service connection for a vision disability, to include glaucoma, retinopathy, and cataracts, claimed as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II.

10.  Entitlement to an initial rating greater than 10 percent for right lower extremity peripheral neuropathy.

11.  Entitlement to an initial rating greater than 10 percent for left lower extremity peripheral neuropathy.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and San Juan, the Commonwealth of Puerto Rico, respectively.  

The April 2012 Statement of the Case (SOC) and subsequent adjudications reopened the above new and material evidence issues and denied the claims on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

As to the Veteran's TDIU claim, the Board notes that as a result of a December 2015 rating decision the Veteran is in receipt of a 100 percent schedular rating from June 25, 2015.  Of relevance, the Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C. § 1114(s) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  In this case, the Veteran has a 100 percent schedular rating from June 25, 2015, but is not in receipt of SMC benefits at the "housebound" rate for the period of the 100 percent rating.  As such, the issue of entitlement to TDIU remains before the Board for the entire appellate time period.  Specifically, the Board must determine whether some combination of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation for the period prior to June 25, 2015, and whether a single disability from that date meets the same criteria in order to qualify for statutory SMC benefits at the "housebound" rate.  

The Board notes that additional medical evidence has been associated with the electronic claims file since the last adjudication of many of the Veteran's claims.  The Veteran has not provided an explicit waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  That said, the Veteran's May 2012 substantive appeal specifically stated that he wanted the Board to consider his appeal, including all records at VA that were not considered by the RO in its prior adjudication.  In context, it is clear that the Veteran desires the Board to adjudicate his claims at this time.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension, a vision disability, and an acquired psychiatric disorder, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied entitlement to service connection for a back condition, a nervous condition, and high blood pressure.  

2.  Evidence received since the July 2002 rating decision raises a reasonable possibility of substantiating the Veteran's back, psychiatric disorder, and hypertension claims.

3.  A low back disability was not manifest in service, arthritis of the spine was not manifest within one year of separation from service, and a low back disability is not otherwise related to service.

4.  Weight gain is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.

5.  The Veteran's diabetes mellitus requires the daily use of insulin and a restricted diet, but the objective evidence does not show that his diabetes requires regulation of activities.

6.  Prior to June 25, 2015, the Veteran's right and left lower extremity peripheral neuropathy was manifested by no more than moderate pain, paresthesias, and numbness.

7.  From June 25, 2015, the Veteran's right and left lower extremity peripheral neuropathy includes symptomatology approximating moderately severe incomplete paralysis of the sciatic nerves, but without muscle atrophy, foot drop / dangling, or missing or lost motion in the knee or lower leg.


CONCLUSIONS OF LAW

1.  The July 2002 rating decisions that denied entitlement to service connection for a back condition, a nervous condition, and high blood pressure is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received since the July 2002 rating decision in relation to the Veteran's claims for entitlement to service connection for a back condition, a nervous condition, and high blood pressure is new and material, and, therefore, the claims may be reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  A weight condition was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

5.  The criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2017).

6.  Prior to June 25, 2015, the criteria for a 20 percent rating, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2017).

7.  Prior to June 25, 2015, the criteria for a 20 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2017).

8.  From June 25, 2015, the criteria for a 40 percent rating, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2017).

9.  From June 25, 2015, the criteria for a 40 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


New and Material Evidence

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2017).

The Veteran originally was denied entitlement to service connection for a back condition, a nervous condition, and high blood pressure in a July 2002 rating decision.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2017).

As a result, the claims of service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Since the time of the last final rating decision, the Veteran has submitted a March 2010 letter from his private treating physician.  As will be discussed in greater detail below, therein the physician suggested that the hypertension was due to the Veteran's service connected diabetes mellitus.  In addition, the physician opined that the Veteran's mental health and back problems were due to his active service.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above medical evidence suggests a possible association between the claimed hypertension, back, and acquired psychiatric disorders and service or a service-connected disability.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's service connection claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the hypertension and acquired psychiatric disorder claims.  The back claim will be adjudicated immediately below.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  In addition, there is a one year presumption for arthritis.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

Low Back Disability

The Veteran contends that his current low back disability is due to his active service, due to carrying weapons and sacks through the jungle and in other circumstances. 

The Veteran's October 1965 Report of Medical History prior to separation included normal findings as to all systems.  The service treatment records do not otherwise document complaints, treatment, or diagnosis of a low back disability.    

The Veteran's SSA records document reports of low back pain since 1998.  He attributed the back pain to the type of work that he performed.  August 2002 x-rays showed mild osteoarthritis with spasm and possible L5-S1 disc disease.   

A March 2010 statement from the Veteran's private treating physician stated that "while on active service [the Veteran] had duties which incurred in putting a lot of strain [on the] back, also doing duties that involved a lot of back bending.  This can put a lot of strain [on the] back area causing continuous spasm and inflammatory changes which in the long term can cause degenerative changes at column area.  These problems cause at the same time bad posture, loss of correct alignment and los[s] of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of the vertebras than the other and by consequence patient could present disc bulging and herniation; also radiculopathy and neuropathy.  Please evaluate him carefully because it is more probable than not that his back problem is service connected secondary to his duties while at service." 

The Veteran was afforded a VA back examination in December 2011.  There was a diagnosis of lumbar disc herniation from 2001.  The Veteran reported that after 2 tears after service back pain began to affect him.  Following examination, the examiner concluded that it was less likely than not that the back disability was incurred in or caused by service.  The rationale indicated that there was no evidence in the claims file or electronic records of any treatments, complaints, or diagnosis of any back conditions during service or for years thereafter.

In a June 2014 statement, the Veteran contended that heavy labor in Vietnam walking through dense forest carrying his weapons and personal sack caused his back problems.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a low back disability that was incurred in service, was manifest within one year of service, or was otherwise related to service.

In reaching that conclusion, the Board finds the opinions expressed in the December 2011 VA examination report of significant probative value.  The opinions were based on a review of the claims file, including the lay statements and the medical evidence of record, as well as an interview of the Veteran and physical examination.  The examiner concluded that it was less likely as not that the Veteran's low back disability was related to service given the absence of any back problems in service or for many years after service.  Such a conclusion is supported by the Veteran's report to SSA that his back pain and other symptoms began in 1998, or multiple decades after service.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's right knee arthritis was incurred in or otherwise related to service.

The Board has considered the Veteran's lay statements attributing his low back disability to carrying his weapon and other equipment through the jungles and other terrain in service.  In that regard, the Veteran can attest to physically observable symptoms and diagnose certain disabilities in some cases.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, given the absence of a continuity of low back symptoms from service (as he reported the onset of back problems in 1998 during his claim for SSA benefits) and the complexity of linking his current back problems to activities occurring in service multiple decades prior to the symptoms, the Board affords the Veteran's contentions very limited probative weight.  

In reaching that conclusion, the Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  See, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, arthritis of the spine was not noted, manifest or identified during service or within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during that time frame.  38 C.F.R. § 3.303(b).  There is no evidence of a continuity of symptoms from service and, to the extent that the Veteran's current reports can be read as making such an assertion the Board affords far greater probative weight to his reports to SSA that his back problems began in 1998, given their closer proximity to the events.  In light of the foregoing, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The Board has considered the March 2010 medical opinion from the Veteran's treating physician that his "back problem" was more probable than not the result of his duties in service.  The Board finds this opinion of limited probative weight as it does not specifically diagnose a low back disability, instead mentioning various back disabilities that could result from "putting a lot of strain" on the back and/or doing a lot of back bending.  Moreover, the opinion fails to account for the many years between the Veteran's service and the onset of his back pain and other symptoms beginning in 1998.  In light of the foregoing, the Board affords the opinion very limited probative weight.  

Thus, the preponderance of the evidence is against finding that the Veteran's low back disability was incurred in service or is otherwise related to service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Weight Condition

The Veteran contends that he has a weight condition due to his active service or (although not specifically argued) caused or aggravated by a service-connected disability.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the claim.  Changes in weight do not constitute a disability for VA purposes. 

Weight gain is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see also 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C. § 1110.  The medical evidence documents that the Veteran is overweight, which is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  As such, service connection for weight gain is not warranted.

The Board recognizes that the Veteran is service connection for diabetes mellitus and that the rating criteria for diabetes (DC 7913) contemplate "progressive loss of weight" due to the diabetes.  That said, the medical evidence (as will be discussed in greater detail below) does not support such a finding in this instance.  In any case, such a finding would be a basis for an increased rating for the service-connected diabetes mellitus and not the basis for separately granting entitlement to service connection for a weight condition that, as noted above, is not a separate and distinct disability for VA purposes.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a weight condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Relevant Factual Background

The Veteran was afforded a VA diabetes examination in August 2009.  The Veteran denied hospitalization due to the diabetes.  He reported hypoglycemic reactions twice per week.  He had a restricted, low sugar diet.  There was reported weight loss due to the diet.  The Veteran had no restriction of activities due to the diabetes.  He treated the diabetes with insulin and metformin and was seen for his diabetes every 3 months.  There was no loss of strength or other symptoms associated with the diabetes.  

The Veteran was afforded a VA peripheral neuropathy examination in October 2009.  The examiner noted review of the claims file and medical records.  There had been chronic and gradual onset of neuropathy symptoms since 2007.  On examination, lower extremity muscle strength was 5 out of 5, but lower extremity vibration and light touch senses were decreased and there was pain.  There was normal position sense in the lower extremities.  Reflexes were hypoactive in the bilateral lower extremities, but there was no muscle atrophy and muscle tone was normal.  Gait and balance also were normal.  The examiner diagnosed mild sensory peripheral neuropathy in the lower extremities.  There would be mild effects on chores, shopping, recreation, and traveling; moderate effects on exercise; and no effects on feeding, bathing, dressing, toileting, and grooming.

The Veteran was afforded a VA peripheral neuropathy examination in May 2012.  The Veteran reported worsening of his symptoms of numbness and tingling in the lower extremities.  There was moderate intermittent bilateral lower extremity pain and paresthesias and mild numbness.  Muscle strength was normal in all tested muscle groups.  Knee and ankle reflexes were hypoactive bilaterally.  Light touch was decreased in the knee / thigh and absent in the ankle / lower leg / foot / toes.  Position sense and vibration sense were normal.  There was no muscle atrophy.  Trophic changes included loss of extremity hair and smooth and shiny skin.  There was mild incomplete paralysis of the bilateral sciatic nerve.  

The Veteran was afforded a VA diabetes mellitus examination in May 2012.  His diabetes was managed by a restricted diet, prescribed oral hypoglycemic, and prescribed insulin more than 1 injection per day.  The Veteran did not require regulation of activities due to his diabetes.  He required care less than 2 times per month.  There had been no hospitalizations in the past year due to complications of the diabetes.  There was no associated unintentional weight loss or progressive loss of strength.  

A May 2012 general VA examination is of record.  The Veteran reported that he had worked until 1998 where he worked as a guard directing transit and "doing vigilance."  He retired due to eligibility by duration of work.  Following examination, the examiner concluded that due to the Veteran's bilateral lower extremity peripheral neuropathy would restrict him to light duty or sedentary work.  Work restrictions would include no prolonged sitting, standing, walking, or climbing stairs.  His diabetes mellitus would require flexibility in eating meals and snacks between meals to avoid a hypoglycemic reaction.  

On June 25, 2015, the Veteran submitted a supplemental claim for compensation requesting, in relevant part, an increased rating for his right and left lower extremity peripheral neuropathy.

The Veteran was afforded a VA examination for his diabetes mellitus in October 2015.  The examiner noted review of the claims file.  The Veteran was taking a prescribed oral hypoglycemic agent and also required one insulin injection per day.  The Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  He required diabetic care for ketoacidosis or hypoglycemia less than 2 times per month.  There had been no hospitalizations due to complications from the diabetes in the previous year.  There was no progressive unintentional weight loss or loss of strength.  The diabetes mellitus did not affect the Veteran's ability to work.

In October 2015, the Veteran was afforded a VA peripheral neuropathy examination.  The examiner noted review of the claims file.  The Veteran had constant moderate bilateral lower extremity pain; intermittent severe bilateral upper and lower extremity pain; mild bilateral upper extremity paresthesias; severe bilateral lower extremity paresthesias; mild bilateral upper extremity numbness; and severe bilateral lower extremity numbness.  On examination, muscle strength was normal in all muscle groups, other than in bilateral grip strength and bilateral ankle dorsiflexion, all of which were 4 out of 5.  Sensation was normal in the biceps and triceps, hypoactive in the brachioradiali and knees, and absent in the bilateral ankles.  Light touch was normal in the shoulders and forearms, but decreased in the hands, fingers, knees, and thighs, and absent in the ankles, lower legs, feet, and toes.  Position sense and vibration sense were normal in the bilateral upper extremities and decreased in the bilateral lower extremities.  Cold sensation was decreased in all extremities.  There was no evidence of muscle atrophy.  There was loss of body hair and ship pretibials in the bilateral lower extremities.  The examiner found that there was mild, incomplete paralysis of the bilateral median nerve and mild, incomplete paralysis of the bilateral sciatic nerve.  There would be functional impact on the Veteran's ability to work due to pain, weakness, and loss of balance that precluded him from standing or walking for prolonged periods of time.  In addition, there was decreased dexterity and weakness in the hands.  The Veteran was limited to a sedentary lifestyle.  

An October 2015 VA examination report of the Veteran's feet diagnosed bilateral plantar fasciitis and bilateral hyperkeratosis plantar and found that the disabilities were related to the service-connected bilateral lower extremity peripheral neuropathy.  The examiner indicated that the disabilities impacted the Veteran's occupational functioning in that they limited his ambulation and standing tolerance and noted that the Veteran had worked as a university guard until 1998.  In a December 2015 rating decision, the RO granted entitlement to service connection for bilateral plantar fasciitis and assigned a 50 percent disability rating, effective June 25, 2015.  The Veteran has not expressed disagreement with that rating.  

Diabetes Mellitus

The Veteran has a 20 percent disability rating for his diabetes mellitus and contends that the rating does not accurately depict the severity of his current condition.    

DC 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2017).

Initially, the Board notes that restrictions of activities due to diabetes mellitus must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  

Based on the evidence of record, the Veteran's diabetic condition does not warrant a rating greater than 20 percent pursuant to DC 7913.  Although the Veteran's diabetes requires daily insulin and a restricted diet, the evidence does not indicate a restriction of activities or frequent hospitalizations due to hypoglycemic reaction or ketoacidosis.  Indeed, multiple examination reports have consistently noted that the Veteran does not have restricted activities due to the diabetes or hospitalizations due to ketoacidosis or hypoglycemic reactions.  As there is no evidence of restricted activity, ketoacidosis, hypoglycemic reaction, additional periods of hospitalization, or bimonthly treatment visits, a higher rating is not warranted.  

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition there under.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes has caused additional disabilities, to include upper and lower extremity peripheral neuropathy.  As noted above and discussed below, the Veteran is separately service connected for such disabilities.  As such, no further discussion is warranted in this section.    

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus for any period on appeal.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Right and Left Lower Extremity Peripheral Neuropathy

The Veteran also is in receipt of separate 10 percent ratings for right and left lower extremity peripheral neuropathy under 38 C.F.R. § 4.124a, DC 8520 for mild, incomplete paralysis of the sciatic nerve.  The Veteran contends that his current ratings do not reflect the severity of his disabilities.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2017).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild. 38 C.F.R. § 4.124a, DC 8520. 

The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Prior to June 25, 2015, the Board finds that separate 20 percent ratings are warranted for the right and left lower extremity peripheral neuropathy.  During this period, the Veteran reported no greater than moderate intermittent pain and paresthesias and mild numbness.  Objective testing showed hypoactive reflexes, trophic changes, and decreased or absent sensation.  The Board recognizes that the examiners have consistently defined the lower extremity peripheral neuropathy as mild in nature, but given the symptoms reported above, the Board affords the Veteran the benefit of the doubt they more closely approximate moderate, incomplete paralysis of the sciatic nerve for the entire period prior to June 25, 2015.  

The Board finds that a rating greater than 20 percent is not warranted for either the right or left lower extremity peripheral neuropathy for the period prior to June 25, 2015.  As noted, the Veteran reported no greater than moderate symptoms.

From June 25, 2015, the Board finds that separate 40 percent disability ratings are warranted for the right and left lower extremity peripheral neuropathy.  This date is assigned based on the Veteran's claim for an increased rating received on that date, which the Board takes as an indication of a worsening of his condition since the time of his last examination.  Such worsening subsequently was confirmed during the October 2015 examination.  The Veteran had decreased strength, decreased or absent reflexes, decreased or absent sensation, trophic changes, and reported severe paresthesias, numbness, and intermittent pain.  In light of the foregoing, the Board concludes that a 40 percent rating is warranted for both right and left lower extremity peripheral neuropathy from June 24, 2015, under DC 8520.

A higher rating is not warranted for this time period, as the Veteran does not have muscle atrophy in either lower extremity, as required for a 60 percent rating under DC 8520 and does not have any symptomatology approximating complete paralysis of either sciatic nerve (such as the feet dangling / dropping, no movement below the knee, or weakened or lost flexion of the knees).

For the periods both prior and subsequent to June 25, 2015, the Board has also considered whether higher or separate ratings would be warranted under another DC, but finds that the Veteran's diagnoses and symptoms most closely approximate those outlined in DC 8520.  As such, a rating under this DC is most appropriate.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

The application to reopen a claim for high blood pressure is granted.

The application to reopen a claim for a back condition is granted.

The application to reopen a claim for a nervous condition is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a weight condition is denied.

Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial rating of 20 percent for right lower extremity peripheral neuropathy prior to June 25, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent for left lower extremity peripheral neuropathy prior to June 25, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 40 percent for right lower extremity peripheral neuropathy from June 25, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 40 percent for left lower extremity peripheral neuropathy from June 25, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Hypertension

The Veteran believes that his hypertension was the result of in-service Agent Orange exposure.  In that regard, the Board notes that the 2006 conclusion of the National Academy of Sciences (NAS) found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  

In addition, a March 2010 letter from his treating physician indicated that the Veteran, "should be carefully evaluated to rule out the possibility that his blood pressure problem is related to his diabetic condition."

As the Veteran has not been afforded a VA examination for his hypertension, the Board finds that a remand is required.

Acquired Psychiatric Disorder

A June 2002 Psychiatric Medical Report for SSA purposes diagnosed atypical psychotic disorder, rule out obsessive compulsive disorder, atypical depressive disorder with anxiety.  The Veteran did not report any problems due to service.  Instead, he discussed how he worked as a university security guard and felt tense, with little tolerance for stress and feared losing control of his mind.  He obsessed about religious things, felt that the computer was going to harm him, and electronic games like Tetris tormented him.

A September 2003 psychiatric evaluation also failed to mention problems due to his active service.  Diagnoses included schizophrenia paranoid type, obsessive compulsive disorder, and rule out major depressive disorder with psychotic symptoms.

The October 2003 SSA determination found that the Veteran had "developed an affective disorder secondary to his physical impairments and functional limitations."   

The Veteran was afforded a VA mental disorders examination in August 2009.  The examiner noted review of the claims file and medical records.  The Veteran was noted to have been seeking treatment since 2002 for "marital problems" and since 2005 for depression.  Following examination, the examiner concluded that there was no current Axis I diagnosis to be made.  The examiner concluded that the Veteran's reported memory loss was not caused by or a result of his diabetes mellitus because there was no memory loss or other psychiatric disorder diagnosed on examination.

The Veteran was afforded a VA mental disorders examination in December 2011.  Th examiner noted a diagnosis of major depressive disorder.  The examiner noted initial treatment for mental health problems from 2002.  The examiner noted that the depression began following the passing of the Veteran's mother in 1999 and legal problems with his older sister due to the inheritance of his mother's house.  The Veteran thereafter developed depression, severe anguish, and frustration.  In addition, the infidelity of his first wife (with resulting traumatic divorce) and his retirement also contributed to his depression.  The examiner noted that the evaluation for SSA purposes failed to mention his active service.  As the Veteran's depressive symptoms began due to familial problems, economic difficulties, and his first wife's unfaithful behavior, it was the examiner's opinion that the Veteran's depressive behavior  was unrelated in any way to service or any incident of service, as there were no noted residuals in service or a continuity of symptoms from service.  

In a June 2014 statement, the Veteran contended that behavioral conditions were due to continuous pain from debilitating physical conditions incurred during active service.  Symptoms included depression, anxiety, mania, cognitive deficits, mood changes, sleep disorders, psychosis/schizophrenia and panic attacks with agoraphobia, anhedonia, and dysphoria.    

The Veteran was afforded a VA posttraumatic stress disorder (PTSD) examination in October 2015.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran had been followed for depression by VA since 2002.  The depression began after his mother's passing and legal troubles with a sister due to the inheritance.  The examiner diagnosed a cognitive disorder not otherwise specified / double depression.  

The Board recognizes that the August 2009 VA examiner found no current psychiatric disorder on examination; however, the other evidence of record clearly documents ongoing psychiatric symptoms and diagnoses.  As the foregoing VA examination reports (other than the August 2009 report) did not consider whether the Veteran's psychiatric problems were caused or aggravated by his service-connected disabilities a remand is required.

Vision Disability

As to the Veteran's vision disability claim, the medical evidence documents an ongoing diagnosis of hypertensive retinopathy.  As the claim for entitlement to service connection for hypertension is remanded herein, the Board finds the vision disability claim is inextricably intertwined with the hypertension claim and final adjudication is deferred pending the above development for and readjudication of the hypertension claim.  If entitlement to service connection for hypertension is found to be warranted, readjudicate the vision disability claim to include as secondary to hypertension.

TDIU

The Veteran's TDIU claim is inextricably intertwined with the above claims, in that a grant as to any of the above claims could affect his entitlement to TDIU.  As such, final adjudication of the TDIU claim is deferred pending the above development and readjudication of the service connection claims.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional on the Veteran's hypertension claim.  Following a complete review of the electronic claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension disability was (i) caused OR (ii) aggravated (i.e., worsened beyond the natural progress) by his service-connected diabetes mellitus, type II. 

The opinion provider's attention is directed to the March 2010 letter from the Veteran's private treating physician suggesting an association between the hypertension and diabetes.  

In addition, the clinician is asked to opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during service, or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

The medical professional must provide the underlying reasons for any opinion provided.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  Obtain a supplemental opinion from the examiner who conducted the October 2015 VA PTSD examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the examiner/reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder (including major depressive disorder diagnosed in the 2011 examination) was (i) caused OR (ii) aggravated (i.e., worsened beyond the natural progress)  by the Veteran's service-connected disabilities. 

Review of the entire file is required; however, attention is invited to the SSA evaluations and determination and the June 2014 statement of the Veteran.    

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above is complete, readjudicate the claims (including the claims for entitlement to TDIU and service connection for a vision disability).  If a complete grant of the benefits requested for each claim is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


